Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is an answer to a paper received on 4/10/2019, wherein claims 1-13 are pending.
Information Disclosure Statement (IDS)
3.	Applicant files an IDS on 4/10/2019; it is considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
- Determining the scope and contents of the prior art.
- Ascertaining the differences between the prior art and the claims at issue.

- Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-10, and 12 are rejected under 35 U.S.C.103(a) as being unpatentable over Ghabra (US Pub 20090058057 A1), and in view of Lam (US Pub. 20120252365 A1).
A. Per independent claim 1: Ghabra suggests a system for monitoring an occupancy related status of a seat inside a vehicle compartment (see Ghabra, para. [0026]), comprising:
- a control module mounted within the compartment (see Ghabra, para. [0004]), and a sensor module integrated into the seat, the sensor module comprising a sensing system for sensing an occupancy related status with respect to the seat (i.e., monitoring a seatbelt latch status, “Latched seatbelts may be used to indicate that the seat is occupied and in the vehicle.”, see Ghabra, para. [0026], [0028]), wherein said control module is arranged in wireless communication with said sensor module.”, (see Ghabra, para. [0010], [0011]).
Ghabra does not disclose about using three transceiver RF antennas.
However, Lam et al., teach about a control module comprises three transmitting RF antennas (i.e., using three transceiver RF antennas, see Lam, para. [0114] “.. the three LF receiving transponder antennas”) configured to transmit a request signal in three directions inside the vehicle compartment; and 
 the sensor module is further configured to receive the request signals from the three directions, to determine reception parameters of said request signals, and to transmit an information responsive to said reception parameters to said control module (i.e., using above three transceiver RF antennas, see Lam, para. [0113]-[0114]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Ghabra with Lam et al., to using three transceiver RF antennas because using three RF antennas would increase a probability that at any given incident during operation at least one of the three antennas would be actuated to reduce a probability of missing alarm signals from seat sensors.
B. Per dependent claim 2: The rationales and references for rejection of claim 1 are incorporated.
	Ghabra also suggests about using a signal strength (i.e., determining a signal intensity) as a parameter transceiving from RF antennas (see Ghabra, claim 18, para. [0020]).
C. Per dependent claim 3: The rationales and references for rejection of claim 1 are incorporated.
Ghabra also teach that the control module determines a seat location using transmitted information from a sensor module (see Ghabra, the abstract).
D. Per independent claim 4: The rationales and references for a rejection of claim 1 are incorporated.

E. Per dependent claims 5-7: The rationales and references for a rejection of claim 1 are incorporated.
Ghabra also teaches that the occupancy related status comprises a seat belt buckle status (see Ghabra, para. [0017], [0023], [0026]).
H. Per dependent claim 8: The rationales and references for rejection of claim 1 are incorporated.
Ghabra teaches a sensing system determines the occupancy related status only when receiving a control request signal (i.e., “POLL SEATING DEVICES” 82 is activated to query a status 102 “SEAT LAST STATUS CHANGE?” 
I. Per dependent claim 9: The rationales and references for rejection of claim 1 are incorporated.
Ghabra also suggests a sensor module transmits information responsive to reception parameters and seat status – the transmit information are in separate parts of a transmission information/message: seat identification, and seat status), see Ghabra, para [0022]).
J. Per dependent claim 10: The rationales and references for rejection of claim 1 are incorporated.

Ghabra also suggests a monitoring system having a sensor module to transmit the information responsive to the reception parameters including a feature of “only when the occupancy related status corresponds to an unbuckled and occupied seat” because a weight and an unbuckled conditions must be happened together in order for a status/alarm signal actuated (see Ghabra, para. [0022]-[0023]).
K. Per dependent claim 12: The rationales and references for rejection of claim 1 are incorporated.
Lam also uses a sensor module comprises a 3D coil antenna (i.e., coil 4a in FIG. 8A, 8B, and 3 antennas 72-74 in FIG. 7, see Lam, para.[0113]- [0114])



5.	Claim 11 is rejected under 35 U.S.C.103(a) as being unpatentable over Ghabra in view of Lam, and in view of Cooper et al., (US Pub. 20150149042 A1).
The rationales and references for rejection of claim 1 are incorporated.
Ghabra and Lam do not disclose that the sensor module comprises a unique ID and the sensor module is configured to transmit the information indicative of the seat location to the control module only when receiving a control request signal comprising its unique ID.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Ghabra in view of Lam with Cooper et al’s suggestion in order to compare and more accurately predict a likely seat location of each monitor device.
6.	Claim 13 is rejected under 35 U.S.C.103(a) as being unpatentable over Ghabra in view of Lam, and in view of Greenwood et al., (US Pub. 20020033752 A1).
The rationales and references for rejection of claim 1 are incorporated.
Ghabra in view of Lam do not disclose that the control module is part of a "passive entry passive start" base control unit. However, Greenwood et al., disclose that claimed feature (see Greenwood et al., para. [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Ghabra and Lam with Greenwood et al. to suggest a control module is part of a “passive entry passive start” based control unit since “Passive entry and passive starting” systems are known for vehicles and allow a user to gain entry to a vehicle by simply operating a door handle and to remobilize passively and start an engine or other subsystem of the vehicle, e.g. by pressing a button – these tasks can be achieved by a user simply carrying a transponder with that person.
Conclusion
7.	Claims 1-13 are rejected.
8.	Any inquiry concerning this communication or earlier communications from the 
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
Please provide support, with page and line numbers, for any amended or new claim in an effort to help advance prosecution; otherwise any new claim language that is introduced in an amended or new claim may be considered as new matter, especially if the Application is a Jumbo Application.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662